  Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 1 of 21 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 LAWRENCE PHILLIPS, on behalf of
 himself and all others similarly situated,
                                                 Case No.:

                Plaintiff,                      CLASS ACTION COMPLAINT

        vs.                     CLASS ACTION COMPLAINT FOR
                                VIOLATIONS OF THE SECURITIES
 COTY INC., PETER HARF, PIERRE EXCHANGE ACT OF 1934
 LAUBIES,    SABINE   CHALMERS,
 JOACHIM FABER, OLIVIER GOUDET, JURY DEMAND
 ANNA-LENA KAMENETZKY, ERHARD
 SCHOEWEL, ROBERT SINGER, and
 PAUL S. MICHAELS,


                Defendants.



       Plaintiff Lawrence Phillips (“Plaintiff”), on behalf of himself and the proposed Class

defined herein, brings this class action suit for violations of Sections 14(e) and 20(a) of the

Securities Exchange Act of 1934. In support of this Class Action Complaint, Plaintiff, by his

attorneys, alleges upon information and belief, except for his own acts, which are alleged on

knowledge, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action on behalf of himself and the public stockholders of Coty

Inc. (“Coty” or the “Company”) against the Company and Coty’s Board of Directors (collectively,

the “Board” or the “Individual Defendants,” as further defined below) for violations of Sections

14(e) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), §§ 78n(e) and 78t(a)

respectively, and U.S. Securities and Exchange Commission (the “SEC”) Rule 14d-9 (17 C.F.R. §
    Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 2 of 21 PageID #: 2



240.14d-9) and SEC Regulation G, 17 C.F.R. 244.100, in connection with the proposed acquisition

of Coty by JAB Holdings Company (“JAB”) through JAB affiliate Cottage Holdco (“Cottage”).

       2.      On February 12, 2019, the Company announced that JAB, through its affiliate

Cottage, intended to commence an all cash tender offer in which JAB would seek to acquire 150

million shares of Company common stock at a purchase price of $11.65 per share (the “Tender

Offer”).

       3.      The Tender Offer commenced on February 13, 2019 when JAB filed a Tender Offer

Statement on Schedule TO with the SEC.                The Company filed a Schedule 14D-9

Solicitation/Recommendation Statement (the “14D-9”) with the SEC on February 27, 2019,

without the recommendation of a Special Committee that had been formed to consider the Tender

Offer. On March 18, 2019, the Company amended the 14D-9 (the “14D-9/A”) recommending that

the Company’s stockholders tender their shares for the Tender Offer price. The Tender Offer is

set to expire on April 15, 2019.1

       4.      Plaintiff alleges that the 14D-9/A is materially false and/or misleading because,

inter alia, it fails to disclose certain material projected internal financial information about the

Company, relied on by the Individual Defendants to recommend the Tender Offer and certain

inputs underlying certain valuation methodologies employed by the Company’s financial advisor

Centerview Partners LLC (“Centerview”) in their financial analyses that support the fairness

opinions provided by Centerview. These omissions render the projected financial disclosures and

the summary of the fairness opinion in the 14D-9/A incomplete and/or misleading.




1The original expiration date of the tender offer was March 29, 2019. However, JAB and the
Company filed a Schedule TO-T/A with the SEC on April 1, 2019 extending the offer to April 15,
2019.

                                                 2
  Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 3 of 21 PageID #: 3



        5.      The failure to adequately disclose such material information constitutes a violation

of §§ 14(e) and 20(a) of the Exchange Act, among other reasons, because Coty stockholders are

entitled to such information in order to make a fully-informed decision regarding whether to tender

their shares in connection with the Tender Offer.

        6.      For these reasons and as set forth in detail herein, the Individual Defendants have

violated federal securities laws. Accordingly, Plaintiff seeks to enjoin the Tender Offer or, in the

event the Tender Offer is consummated, recover damages resulting from the Individual

Defendants’ violations of these laws. Judicial intervention is warranted here to rectify existing

and future irreparable harm to the Company’s stockholders.

                                  JURISDICTION AND VENUE

        7.      The claims asserted herein arise under §§ 14(e) and 20(a) of the Exchange Act, 15

U.S.C. § 78n(e) and 78t(a). The Court has subject matter jurisdiction pursuant to § 27 of the

Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

        8.      The Court has personal jurisdiction over each of the Defendants because each

conducts business in and maintains operations in this District or is an individual who either is

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction by this Court permissible under traditional notions

of fair play and substantial justice.

        9.      Venue is proper in this District under § 27 of the Exchange Act, 15 U.S.C. § 78aa,

as well as pursuant to 28 U.S.C. § 1391, because a substantial portion of the events or omissions

occurred in this District.




                                                  3
  Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 4 of 21 PageID #: 4



                                           PARTIES

         10.   Plaintiff is, and has been at all relevant times, the owner of shares of Coty common

stock.

         11.   Defendant Coty is a Delaware corporation with its principal executive offices

located at 350 Fifth Avenue, New York, NY 10118. Coty’s common stock trades on the NYSE

stock exchange under the ticker symbol “COTY”.

         12.   Individual Defendant Dr. Peter Harf (“Harf”) has served as Chairman of the board

from January 2001 – September 2011, and from November 2018 to the present, and has been a

member of the Board since January 1996, except for the period between September 2011 and

November 2011.

         13.   Individual Defendant Erhard Schoewel (“Schoewel”) has served as a member of

the Board since January 2006 and has been the lead director since November 2018.

         14.   Individual Defendant Pierre Laubies (“Laubies”) is the Chief Executive Officer

(CEO) of the Company and has served as a member of the Board since November 2018.

         15.   Individual Defendant Sabine Chalmers (“Chalmers”) has served as a member of the

Board since April 2017.

         16.   Individual Defendant Joachim Faber (“Faber”) has served as a member of the Board

since December 2010.

         17.   Individual Defendant Olivier Goudet (“Goudet”) has served as a member of the

Board since May 2013.

         18.   Individual Defendant Anna-Lena Kamenetzky (“Kamenetzky”) has served as a

member of the Board since January 2019.




                                                4
  Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 5 of 21 PageID #: 5



        19.     Individual Defendant Robert Singer (“Singer”) has served as a member of the

Board since January 2010.

        20.     Individual Defendant Paul S. Michaels (“Michaels”) has served as a member of the

Board since June 2015.

        21.     The Individual Defendants referred to above are collectively referred to herein as

the “Individual Defendants” and/or the “Board.” The Individual Defendants and Coty may also

collectively be referred to as “Defendants.”

                                CLASS ACTION ALLEGATIONS

        22.     Plaintiff brings this action individually and as a class action on behalf of all holders

of Coty stock who are being, and will be, harmed by Defendants’ actions described herein (the

“Class”). Excluded from the Class are Defendants herein and any person, firm, trust, corporation,

or other entity related to, controlled by, or affiliated with, any Defendant, including the immediate

family members of the Individual Defendants.

        23.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23.

        24.     The Class is so numerous that joinder of all members is impracticable. As of April

2, 2019, there were 751,257,000 shares of common stock issued and outstanding. On information

and belief, these shares are held by thousands of beneficial holders who are geographically

dispersed across the country.

        25.     There are questions of law and fact which are common to the Class and which

predominate over questions affecting any individual Class member. The common questions

include, inter alia, the following:




                                                   5
   Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 6 of 21 PageID #: 6



                 a.     whether Defendants have violated Sections 14 and 20 of the Exchange Act,

                        and SEC regulations promulgated thereunder, in connection with the Tender

                        Offer; and

                 b.     whether Plaintiff and the other members of the Class would be irreparably

                        harmed and/or otherwise damaged were the transaction complained of

                        herein consummated.

         26.     Plaintiff’s claims are typical of the claims of the other members of the Class and

Plaintiff does not have any interests adverse to the Class.

         27.     Plaintiff is an adequate representative of the Class, has retained competent counsel

experienced in litigation of this nature, and will fairly and adequately protect the interests of the

Class.

         28.     The prosecution of separate actions by individual members of the Class creates a

risk of inconsistent or varying adjudications with respect to individual members of the Class, which

could establish incompatible standards of conduct for Defendants.

         29.     Plaintiff anticipates that there will be no difficulty in the management of this

litigation.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

         30.     Defendants have acted on grounds generally applicable to the Class with respect to

the matters complained of herein, thereby making appropriate the relief sought herein with respect

to the Class a whole.

         31.     Accordingly, Plaintiff seeks injunctive and other equitable relief on behalf of

himself and the Class to prevent the irreparable injury that the Company’s stockholders will suffer




                                                  6
     Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 7 of 21 PageID #: 7



absent judicial intervention and, in the absence of injunctive relief, seeks to pursue a claim for

damages.

                                SUBSTANTIVE ALLEGATIONS

I.      Background and the Tender Offer

        32.      In its SEC filings, Coty describes itself as a multi-segmented beauty company with

market positions in both North America and Europe. Coty maintains strong positions in fragrances,

professional salon hair color & styling, and color cosmetics. The Company is divided into three

divisions; Consumer Beauty, Luxury and Professional Beauty. Consumer Beauty is primarily

focused on color cosmetics, retail hair coloring and styling products, body care and mass

fragrances. Luxury is primarily focused on prestige fragrances, premium skincare and premium

cosmetics. Professional beauty is primarily focused on hair and nail care products for salon

professionals. Coty is focused on rejuvenating its core businesses and amplifying its growth

potential through strengthening its brands and developing a stronger innovation pipeline.

Additionally, the company is expanding into faster growing emerging markets.

        33.      On February 12, 2019, JAB sent the Board a letter expressing its intent to

commence a Tender Offer to acquire 150 million shares of common stock to increase its ownership

to 60%.

        34.      The same day, JAB announced the Tender Offer, which stated the following, in

relevant part:

              JAB Proposes Partial Tender Offer to Acquire Additional Shares of Coty

               Offer Reflects an Immediate and Significant Premium While Retaining
              Opportunity for Shareholders to Participate in Coty’s Long-Term Potential

          Proposal Would Allow JAB to Acquire up to 150 Million Additional Coty Shares
                                  at a Significant Premium




                                                 7
Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 8 of 21 PageID #: 8



   LUXEMBOURG – February 12, 2019 – JAB, a global investment firm focused on
   long-term investing in premium brands in consumer goods and services, today
   announced that an affiliate will shortly commence a tender offer pursuant to which
   JAB Cosmetics B.V. would acquire up to 150 million additional shares of Coty Inc.
   (NYSE:COTY) Class A common stock at a price of $11.65 per share in cash. The
   offer is subject to, among other things, approval of Coty’s independent directors.

   The key terms of the offer are contained in the full text of the letter delivered to the
   Coty Board of Directors by JAB which is included below:

   February 12, 2019

   Coty Inc.
   350 Fifth Avenue
   New York, NY

   Attention: Board of Directors Members of the Board of Directors:

   On behalf of JAB Holding Company S.à r.l. (“JAB”), we are pleased to advise you
   that we are commencing shortly a tender offer, pursuant to which we would acquire
   up to 150 million shares of Class A common stock (the “Common Stock”) of Coty
   Inc. (the “Company”) at a price per share of $11.65 in cash (the “Offer”). The Offer
   represents a premium of approximately 38% to the 90-day volume-weighted
   average share price as of yesterday, a premium of approximately 51% to the 30-
   day volume-weighted average share price as of yesterday, and approximately a 21%
   premium to yesterday’s closing share price. If shareholders tender more than 150
   million shares of Common Stock, we will purchase such shares on a pro rata basis.

   We at JAB have been investors in the Company for almost three decades and expect
   to remain so. We believe that the Company has the potential to address its
   challenges and prosper over the long-term, and that the Company’s recent
   management changes are an important first step in addressing the Company’s recent
   performance.

   We understand that not all investors may share our long-term approach and we
   expect that shareholders will value the opportunity to obtain a significant premium
   for their shares in the Offer, even taking into account the recent strong increase in
   the Company’s share price. At the same time, we appreciate that some shareholders
   will want to participate in the Company’s long-term potential value by retaining
   some or all of their shares in the Company after the Offer.

   It is our expectation that the members of the Board of Directors who are determined
   to be independent for purposes of considering our Offer, advised by independent
   counsel and financial advisors of their choosing, will consider our proposal in the
   interests of all shareholders, determine the Company’s course of action in response
   and make a recommendation to the Company’s shareholders as required by
   applicable law. We believe that our offer is very full and compelling, but if the



                                              8
Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 9 of 21 PageID #: 9



   independent directors do not have a similar view, we will not proceed with the
   Offer.

   The Offer is subject to certain conditions, including that the independent directors
   of the Company approve the Offer and recommend that the Company’s
   shareholders accept the Offer (the “Board Approval Condition”). We, of course,
   would be pleased to meet with the independent directors or their advisors to provide
   any additional information necessary to assist the directors in their deliberations.

   The Offer is also subject to other customary conditions, as well as the condition
   that at least 50 million shares of Common Stock are validly tendered and not
   withdrawn (the “Minimum Tender Condition”). The Offer is not subject to a
   financing condition. We have sufficient financial resources to consummate the
   Offer, including debt commitments from BNP Paribas, HSBC Bank plc and
   UniCredit Bank AG for all funds required to purchase the maximum number of
   shares in the Offer.

   If all 150 million shares of Common Stock are purchased in the Offer, we would
   own, together with our current shareholdings, an aggregate of 450,908,041 shares
   of Common Stock, representing approximately 60% of the issued and outstanding
   shares of Common Stock. If 50 million shares of Common Stock are purchased in
   the Offer, which represents the number of shares of Common Stock necessary to
   satisfy the Minimum Tender Condition, we would own an aggregate of
   350,908,041 shares of Common Stock, representing approximately 47% of the
   issued and outstanding shares of Common Stock.

   JAB believes it is in everyone’s interest to complete the transaction expeditiously,
   which includes working with the Company to make the required regulatory filings
   with the relevant governmental authorities for the Offer. We do not anticipate any
   substantive competition issues.

   We are pleased to provide what we believe is an attractive opportunity to our fellow
   shareholders and look forward to hearing from you.



   Sincerely,



   Peter Harf
   Chairman, JAB

   About JAB Holding Company

   JAB Holding Company and JAB Consumer Fund invest in companies with
   premium brands, attractive growth and strong cash flow dynamics in the consumer
   category.


                                            9
Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 10 of 21 PageID #: 10



    Together, JAB Holding Company and JAB Consumer Fund have controlling stakes
    in Keurig Dr Pepper, a challenger & leader in the North American beverage market,
    Jacobs Douwe Egberts (JDE), the largest pure-play FMCG coffee company in the
    world, Panera Bread, a leading bakery-cafe company, Pret A Manger, a leading
    company in the ready-to-eat food market, Peet's Coffee & Tea, a premier specialty
    coffee and tea company, Caribou Coffee Company, a specialty retailer of high-
    quality premium coffee products, Einstein Noah Restaurant Group, Inc., the leader
    in the North-American bagel category, Krispy Kreme Doughnuts, a global leader
    in doughnuts and other premium-quality sweet treats, and in Espresso House, the
    largest branded coffee shop chain in Scandinavia.

    JAB Holding Company is also the largest shareholder in Coty Inc., a global leader
    in beauty, and owns a controlling stake in luxury goods company Bally as well as
    a minority stake in Reckitt Benckiser PLC, a global leader in health, hygiene and
    home products. For more information, please visit the company's website at:
    http://www.jabholco.com.

    Additional Information and Where to Find It

    The tender offer described in this document has not yet commenced. This
    announcement is neither an offer to purchase nor a solicitation of an offer to sell
    shares of Coty. At the time the offer is commenced, an affiliate of JAB will file a
    Tender Offer Statement on Schedule TO with the Securities and Exchange
    Commission        (the      “SEC”).      Thereafter,    Coty      will     file    a
    Solicitation/Recommendation Statement on Schedule 14D-9 with respect to the
    offer as required by applicable law. Coty stockholders and other investors are urged
    to read the tender offer materials (including an Offer to Purchase, a related Letter
    of    Transmittal     and     certain    other   offer    documents)     and     the
    Solicitation/Recommendation Statement because they will contain important
    information which should be read carefully before any decision is made with
    respect to the tender offer.

    The Offer to Purchase, the related Letter of Transmittal and certain other offer
    documents, as well as the Solicitation/Recommendation Statement, will be made
    available to all stockholders of Coty at no expense to them. The Tender Offer
    Statement and the Solicitation/Recommendation Statement will be made available
    for free at the SEC’s web site at www.sec.gov. Free copies of these materials and
    certain other offering documents will be made available by the information agent
    for the offer.

    In addition to the Solicitation/Recommendation Statement, Coty files annual,
    quarterly and current reports, proxy statements and other information with the SEC.
    You may read and copy any reports, statements or other information filed by Coty
    at the SEC public reference room at 100 F Street, N.E., Washington, D.C. 20549.
    Please call the SEC at 1-800-SEC-0330 for further information on the public
    reference room. Coty’s filings with the SEC are also available to the public from



                                            10
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 11 of 21 PageID #: 11



       commercial document retrieval services and at the website maintained by the SEC
       at www.sec.gov.

       35.    In light of the fact that JAB and its affiliates own a significant amount of shares of

the Company and the fact that four members of the Board also are officers, employees and/or

affiliates of JAB or its affiliates (Harf, Faber, Goudet and Kamenetzky) and therefore have

conflicts of interest, the Company established a Special Committee of independent directors (the

“Committee”) to, among other things, make a recommendation to the board on whether or not to

recommend the offer to the shareholders of the Company. 14D-9, p. 12.

       36.    On March 18, 2019, the Company amended the 14D-9 with the Committee

recommendation that the Proposed Transaction was in the best interest of shareholders. 14D-9/A,

p. 18. Four of the board members, Harf, Faber, Goudet and Kamenetzky, excused themselves from

the meeting and the remaining five board members, three of whom comprised the Committee,

voted unanimously to recommend to shareholders that they should tender their shares. 14D-9/A,

pp. 18-19.

       37.    At the time of the offer, the Company was going through a management change.

Several of the Company’s senior management positions, including Chief Executive Officer

(“CEO”), Chief Financial Officer (“CFO”), the Chief Operating Officer (“COO”) for the

Company’s Consumer Beauty division and the Company’s Head of Supply Chain had just recently

joined the Company. Additionally, during this time period the new senior management was in the

process of developing a comprehensive strategic plan. 14D-9/A, p. 23.

       38.    In making its recommendation, the Committee relied on Projections created by the

Company’s management, including the new members of the senior management. 14D-9/A, at p.

22.




                                               11
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 12 of 21 PageID #: 12



        39.      However, at this time, the Company did not have a current strategic plan or other

medium- or long-term forecasts or projections covering all three of its business segments that it

believed were appropriate for the Committee to use in order to evaluate the offer. 14D-9/A, p. 25.

Given the lack of adequate projections, the Committee requested that management “consider the

then current key assumptions that were expected to underlay the Company’s new strategic plan as

well as the opportunities and challenges facing the Company and the approach management would

take to adjusting the Company’s prior strategic plan to reflect the potential impact of such

assumptions, opportunities and challenges.” 14D-9/A, pp. 25-26.

        40.      The process resulted in five-year, risk-adjusted financial projections that were

prepared on bases reflecting the best currently available estimates and judgment of the

management of the Company and based on certain key assumptions. 14D-9/A, p. 26.

        41.      The Company provided a summarized chart of the five-year, risk adjusted financial

projections:

                                      Fiscal Year Ending June 30,
                                 2019E           2020E            2021E    2022E      2023E     2024E
Net Revenue                  $ 8,777    $ 8,701    $               8,759   $ 8,910   $ 9,105   $ 9,309
     % Growth                    (6.6%)     (0.9%)                    0.7%      1.7%      2.2%     2.2%
Adj. EBITDA(1)               $ 1,323          $ 1,419         $    1,518  $ 1,628  $ 1,745  $ 1,786
     % Margin                   15.1%            16.3%              17.3%    18.3%    19.2%    19.2%
Adj. Operating Inc.(2)       $      954       $ 1,029         $    1,125  $ 1,233  $ 1,347  $ 1,386
     % Margin                      10.9%         11.8%              12.8%    13.8%    14.8%    14.9%
     Margin Expansion             23bps         95bps             102bps    99bps    96bps     9bps

14D-9/A, p. 27.

II.     The 14D-9/A Omits Material Information

        42.      The 14D-9/A omits material information that renders statements made materially

misleading. Specifically, the 14D-9/A omits material information regarding: (i) certain of the

Company’s financial projections; and (ii) the valuation analyses performed by the Company’s

financial advisor in support of their respective fairness opinions.


                                                        12
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 13 of 21 PageID #: 13



The Company’s Financial Forecasts

       43.     The Forecasts include Adjusted Earnings Before Income and Taxes, Depreciation

and Amortization (“Adjusted EBITDA”) and Adjusted Operating Income, both non-GAAP

(generally accepted accounting principles) metrics.

       44.     The 14D-9/A describes Adjusted EBITDA as “adjusted operating income less

depreciation” and Adjusted Operating Income as “exclud[ing] restructuring costs and business

structure realignment programs, amortization, acquisition-related costs and acquisition accounting

impacts, asset impairment charges and certain other adjustments.” 14D-9/A, p. 27.

       45.     This information in the 14D-9/A is misleading because Defendants fail to disclose

the inputs used to calculate Adjusted Operating Income and Adjusted EBITDA, including

especially “operating income.”

       46.     The omission of this information is all the more misleading because the Company

appears not to report certain of these non-GAAP measures on a regular basis, e.g., Adjusted

EBITDA, making it impossible for shareholders to compare the non-GAAP Forecasts to the

Company’s GAAP compliant financial measures in prior SEC filings even though the 14D-9/A

expressly informs shareholders that they should not consider non-GAAP financial measures in

isolation or as a substitute for GAAP compliant financial measures.

       47.     In the Company’s last five 10-Qs and last two 10-Ks, the word “EBITDA” has been

mentioned zero times in the 10-Qs and four times in the 10-Ks, excluding mention in a covenant

in a debt financing agreement. However, the mentions in the 10-Ks are about an unrelated matter.

Excluding the mention in a debt financing agreement, the words “Adjusted EBITDA” or “Adj.

EBITDA” are mentioned zero times in both the last five 10-Qs and the last two 10-Ks2.


2 See Coty Inc., Annual Report for Fiscal Year Ending June 30, 2017 (Form 10-K) (Aug. 23, 2017);
Coty Inc., Annual Report for Fiscal Year Ending June 30, 2018 (Form 10-K) (Aug. 21, 2018);

                                               13
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 14 of 21 PageID #: 14



       48.     This omitted information is material information because Defendants themselves

disclose that “Non-GAAP financial measures should not be considered in isolation from, or as a

substitute for, financial information presented in compliance with GAAP, and non-

GAAP financial measures as used by the Company may not be comparable to similarly titled

amounts used by other companies.” 14D-9/A, p. 27.

       49.     Clearly, shareholders would find the aforementioned information material since the

Board’s unanimous recommendation that shareholders tender their shares in connection with the

Tender Offer was based in part on its review of this information. 14D-9/A, p. 22.3

       50.     The use of non-GAAP compliant financial measures, as was done here, is

misleading. When a company discloses non-GAAP financial measures in a 14D-9/A that were

relied on by a board of directors to recommend that shareholders exercise their corporate suffrage

rights in a particular manner, the Company must, pursuant to SEC regulatory mandates, also

disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable



Coty Inc., Quarterly Report For the Quarter Ending September 30, 2017 (Form 10-Q) (Nov. 9,
2017); Coty Inc., Quarterly Report For the Quarter Ending December 31, 2017 (Form 10-Q) (Feb.
8, 2018); Coty Inc., Quarterly Report For the Quarter Ending March 31, 2018 (Form 10-Q) (May
9, 2018); Coty Inc., Quarterly Report For the Quarter Ending September 30, 2018 (Form 10-Q)
(Nov. 7, 2018); Coty Inc., Quarterly Report For the Quarter Ending December 31, 2018 (Form 10-
Q) (Feb. 8, 2019).
3
  “Financial and Business Information; Projections. The Special Committee received financial,
business and other information concerning the historical and current financial condition, results of
operations, leverage, business and prospects of the Company, the risks involved in achieving those
prospects, and national and international economic conditions and conditions in the markets and
industries in which the Company operates. The Special Committee engaged in discussions with
management and Centerview regarding such financial, business and other information and
considered the potential impact of such financial, business and other information on the
Company’s financial condition and operating performance, as well as on the market valuation of
the Company and its stock price and performance. Additionally, the Special Committee considered
the five-year Projections (defined below) and the potential opportunities and risks relating to
management’s ability to develop and execute a new strategic plan for the Company.”

                                                14
    Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 15 of 21 PageID #: 15



method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

        51.    Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial

measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has

stated that the frequent use by publicly traded companies of unique company-specific non-GAAP

financial measures (as Coty included in the 14D-9/A here), implicates the centerpiece of the SEC’s

disclosures regime:

        In too many cases, the non-GAAP information, which is meant to supplement the
        GAAP information, has become the key message to investors, crowding out and
        effectively supplanting the GAAP presentation. Jim Schnurr, our Chief
        Accountant, Mark Kronforst, our Chief Accountant in the Division of Corporation
        Finance and I, along with other members of the staff, have spoken out frequently
        about our concerns to raise the awareness of boards, management and investors.
        And last month, the staff issued guidance addressing a number of troublesome
        practices which can make non-GAAP disclosures misleading: the lack of equal or
        greater prominence for GAAP measures; exclusion of normal, recurring cash
        operating expenses; individually tailored non-GAAP revenues; lack of consistency;
        cherry-picking; and the use of cash per share data. I strongly urge companies to
        carefully consider this guidance and revisit their approach to non-GAAP
        disclosures. I also urge again, as I did last December, that appropriate controls be
        considered and that audit committees carefully oversee their company’s use of non-
                                          4
        GAAP measures and disclosures.

        52.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can
                                                                                                 5
be inherently misleading and has therefore heightened its scrutiny of the use of such projections.



4      Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html.
5      See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times (Apr. 22, 2016), available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.

                                                15
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 16 of 21 PageID #: 16



       53.     At the very least, the Company must disclose the line item projections for the

financial metrics that were used to calculate the aforementioned non-GAAP measures. Such

projections are necessary to make the non-GAAP projections included in the 14D-9/A not

misleading.

The Financial Advisor’s Valuation Analyses and Fairness Opinion

       54.     With respect to Centerview’s Discounted Cash Flow Analysis, the 14D-9 fails to

disclose the following key components used in the analysis: (i) the inputs and assumptions

underlying the selection of the discount rate range of 8.0%-9.0%, including the Company’s

weighted cost of capital, the forecasted risk-adjusted, after-tax unlevered free cash flows of the

Company over the period beginning on July 1, 2019 and ending on June 30, 2024; (ii) an implied

terminal value of the Company, calculated by Centerview applying perpetuity growth rates ranging

from 2.0% to 3.0% to the Company’s fully taxed unlevered free cash flows for the terminal year,

and (iii) the Company’s estimated net debt as of June 30, 2019, adjusted for noncontrolling

interests. 14D-9/A, p. 33.

       55.     These key inputs are material to Coty shareholders, and their omission renders the

summary of Centerview’s DCF valuation analyses incomplete and misleading. As a highly-

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinions, in

a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,

Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value . . . .” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation


                                                16
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 17 of 21 PageID #: 17



          to arrive at the “right” answer for fairness. This raises a further dilemma in light of
          the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78.

          56.     Additionally, Centerview states that all of the inputs are “as set forth in the

Company Forecasts.” 14D-9/A, p. 33. However, nowhere in the Company’s Projections Used by

the Special Committee is this information disclosed.

          57.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Coty stockholders. Accordingly, based on the foregoing

disclosure deficiencies in the 14D-9, Plaintiff seeks injunctive and other equitable relief to prevent

the irreparable injury that Coty stockholders will suffer, absent judicial intervention, if Coty’s

stockholders are required to decide whether or not to tender their shares without the above-

referenced material misstatements and omissions being remedied.

                                       CLAIMS FOR RELIEF

                                           COUNT I
                   Claims Against All Defendants for Violations of § 14(e) of the
                                Securities Exchange Act of 1934

          58.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          59.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . . .” 15 U.S.C. § 78n(e).

          60.     As discussed above, Coty filed and delivered the 14D-9/A to its stockholders,

which Defendants knew contained, or recklessly disregarded, material omissions and

misstatements described herein.



                                                    17
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 18 of 21 PageID #: 18



       61.     Defendants violated § 14(e) of the Exchange Act by issuing the 14D-9/A in which

they made untrue statements of material facts or failed to state all material facts necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading, in conjunction with the Tender Offer. Defendants knew or recklessly disregarded that

the 14D-9/A failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading.

       62.     The 14D-9/A was prepared, reviewed and/or disseminated by Defendants. It

misrepresented and/or omitted material facts, including material information about the

consideration offered to stockholders via the Tender Offer, the intrinsic value of the Company, the

Company’s financial projections, and the financial advisor’s valuation analyses and resultant

fairness opinion.

       63.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in violation

of § 14(e) of the Exchange Act. By virtue of their positions within the Company and/or roles in

the process and in the preparation of the 14D-9/A, Defendants were aware of this information and

their obligation to disclose this information in the 14D-9/A.

       64.     The omissions and misleading statements in the 14D-9/A are material in that a

reasonable stockholder would consider them important in deciding whether to tender their shares

or seek appraisal. In addition, a reasonable investor would view the information identified above

which has been omitted from the 14D-9/A as altering the “total mix” of information made available

to stockholders.

       65.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the 14D-9/A, causing certain statements therein to be materially




                                                 18
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 19 of 21 PageID #: 19



incomplete and therefore misleading. Indeed, while Defendants undoubtedly had access to and/or

reviewed the omitted material information in connection with approving the Tender Offer, they

allowed it to be omitted from the 14D-9/A, rendering certain portions of the 14D-9/A materially

incomplete and therefore misleading.

       66.      The misrepresentations and omissions in the 14D-9/A are material to Plaintiff, and

Plaintiff and Coty stockholders will be deprived of their entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the expiration of the

Tender Offer.

                                             COUNT II
                              Against the Individual Defendants for
                   Violations of § 20(a) of the Securities Exchange Act of 1934

       67.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       68.      The Individual Defendants acted as controlling persons of Coty within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of Coty and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the 14D-9/A, they had the power to

influence and control and did influence and control, directly or indirectly, the decision making of

the Company, including the content and dissemination of the various statements that Plaintiff

contends are false and misleading.

       69.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the 14D-9/A alleged by Plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

       70.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had


                                                  19
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 20 of 21 PageID #: 20



the power to control and influence the particular transactions giving rise to the violations as alleged

herein and exercised the same. The 14D-9/A contains the unanimous recommendation of the

Individual Defendants to approve the Tender Offer. They were thus directly involved in the

making of the 14D-9/A.

        71.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        72.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) of the Exchange

Act and Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

as the Class representative and Plaintiff’s counsel as Class counsel;

        B.      Enjoining Defendants and all persons acting in concert with them from proceeding

with the Tender Offer or consummating the Tender Offer, unless and until the Company discloses

the material information discussed above, which has been omitted from the 14D-9/A;

        C.      In the event Defendants consummate the Tender Offer, awarding damages to

Plaintiff and the Class;

        D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and




                                                  20
 Case 1:19-cv-00628-UNA Document 1 Filed 04/03/19 Page 21 of 21 PageID #: 21



       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 3, 2019
                                                    Respectfully submitted,
 OF COUNSEL:

 FARUQI & FARUQI, LLP                               FARUQI & FARUQI, LLP


 Nadeem Faruqi                                      By: /s/ Michael Van Gorder
 James M. Wilson, Jr.                               Michael Van Gorder (#6214)
 685 Third Ave., 26th Fl.                           3828 Kennett Pike, Suite 201
 New York, NY 10017                                 Wilmington, DE 19807
 Telephone: (212) 983-9330                          Tel.: (302) 482-3182
 Email: nfaruqi@faruqilaw.com                       Email: mvangorder@faruqilaw.com
 Email: jwilson@faruqilaw.com
                                                    Counsel for Plaintiff
 Counsel for Plaintiff




                                                 21
